Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-15 and 17) in the reply filed on 04/22/2022 is acknowledged.
Claims 1-20 are allowable. The restriction requirement between distinct species , as set forth in the Office action mailed on 03/14/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of distinct species is withdrawn.  Claims 16 and 18-20, directed to distinct species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in base claims, including:
● a plurality of stack modules which are vertically stacked by rotating each of the stack modules by different rotation angles corresponding to multiples of a reference angle with respect to a rotation axis of the stack modules and by vertically and sequentially stacking the rotated stack modules, wherein each of the plurality of stack modules includes: an interposing bridge; a plurality of semiconductor dies disposed at a periphery region of the interposing bridge; and redistribution lines connecting the plurality of semiconductor dies to the interposing bridge, wherein the interposing bridge includes: an interposing bridge body including a plurality of divided regions, each of which is divided by the reference angle using the rotation axis as a reference axis in a plan view; and a plurality of sets of through vias disposed to penetrate the interposing bridge body and arrayed in a plurality of columns in a plan view, wherein the plurality of sets of through vias are rotated by the different rotation angles and are disposed in respective ones of the plurality of divided regions, wherein the redistribution lines are disposed to connect the plurality of sets of through vias to respective ones of the semiconductor dies, and wherein the columns in which the through vias connected to the redistribution lines are arrayed are different according to the plurality of divided regions (claim 1).
● first to fourth stages of stack modules which are vertically stacked by rotating each of the stack modules by different rotation angles corresponding to multiples of 90 degrees with respect to a rotation axis of the stack modules and by vertically and sequentially stacking the rotated stack modules, wherein each of the first to fourth stages of stack modules includes: an interposing bridge; first to fourth semiconductor dies disposed to surround the interposing bridge such that side surfaces of the first to fourth semiconductor dies face each other; and first to fourth groups of redistribution lines disposed to connect the first to fourth semiconductor dies to the interposing bridge, wherein the interposing bridge includes: an interposing bridge body including first to fourth divided regions, each of which is divided by 90 degrees using the rotation axis as a reference axis in a plan view; and first to fourth sets of through vias disposed in respective ones of the first to fourth divided regions and arrayed in four different array directions according the divided regions, wherein each of the first to fourth sets of through vias are arrayed in a plurality of columns and an angle between the four different array directions is 90 degrees, wherein the first to fourth sets of through vias are disposed in the first to fourth divided regions, respectively, and wherein columns in which the through vias connected to the first to fourth redistribution lines are arrayed are different according to the plurality of divided regions (claim 10).
● a plurality of stack modules which are vertically stacked by rotating each of the stack modules by different rotation angles corresponding to multiples of a reference angle with respect to a rotation axis of the stack modules and by vertically and sequentially stacking the rotated stack modules, wherein each of the plurality of stack modules includes: a plurality of semiconductor dies disposed to have a rim- shaped form; a plurality of interposing bridges disposed to be adjacent to respective ones of the semiconductor dies; and redistribution lines connecting the plurality of semiconductor dies to respective ones of the plurality of interposing bridges, wherein each of the interposing bridges includes: an interposing bridge body; and a plurality of through vias disposed to penetrate the interposing bridge body and arrayed in a plurality of columns in a plan view, wherein if the interposing bridges are rotated by the reference angle with respect to the rotation axis, then the rotated interposing bridges overlap with the interposing bridges which are originally located, wherein the redistribution lines are disposed to connect the interposing bridges to respective ones of the semiconductor dies, and fit wherein the columns in which the through vias connected to the redistribution lines are arrayed are different according to the interposing bridges (claim 15).
● first to fourth stages of stack modules which are vertically stacked by rotating each of the stack modules by different rotation angles corresponding to multiples of 90 degrees with respect to a rotation axis of the stack modules and by vertically and sequentially stacking the rotated stack modules, wherein each of the first to fourth stages of stack modules includes: first to fourth semiconductor dies disposed to have a rim- shaped form; first to fourth interposing bridges disposed to be adjacent to respective ones of the first to fourth semiconductor dies such that side surfaces of the first to fourth interposing bridges face side surfaces of the first to fourth semiconductor dies; and redistribution lines connecting the first to fourth of semiconductor dies to respective ones of the first to fourth of interposing bridges, wherein each of the first to fourth interposing bridges includes: an interposing bridge body; and through vias disposed to penetrate the interposing bridge body and arrayed in first to fourth columns, wherein if the first to fourth interposing bridges are rotated by 90 degrees with respect to the rotation axis, then the rotated first to fourth interposing bridges overlap with the first to fourth interposing bridges which are originally located, wherein the redistribution lines are disposed to connect the first to fourth interposing bridges to respective ones of the first to fourth semiconductor dies, and wherein the columns in which the through vias connected to the redistribution lines are arrayed are different according to the interposing bridges (claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817